

116 HR 7745 IH: Protecting Fairs During Coronavirus Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7745IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to establish a grant program to address the effects of the COVID–19 pandemic on State and local fairs, and for other purposes.1.Short titleThis Act may be cited as the Protecting Fairs During Coronavirus Act. 2.State and local fair grant program(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall establish a program (in this section referred to as the Program) to address the effects of the COVID–19 pandemic on State and local fairs. (b)Grant authority and eligible entitiesIn carrying out the Program, the Secretary may make, on a competitive basis, grants to States in accordance with this section.(c)ApplicationsTo be eligible for a grant under the Program, a State shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(d)Grant usesA State may only use grant funds provided under the Program to assist a covered entity to address cost coverage issues related to the effects of the COVID–19 pandemic on State and local fairs, including by identifying opportunities to provide virtual education and entertainment related to agriculture. (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000,000 for each of fiscal years 2020 and 2021 to carry out the Program.(f)DefinitionsIn this section:(1)Covered entityThe term covered entity means a State agricultural agency with responsibility for operating a State or local fair.(2)StateThe term State means each of the following:(A)The 50 States.(B)The District of Columbia.(C)The territories of the United States.